Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2016

                                     No. 04-15-00390-CR

                                Rebecca Fayelayne NELSON,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5543
                       Honorable N. Keith Williams, Judge Presiding

                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       The en banc court has considered Appellant Rebecca Fayelayne Nelson’s motion for en banc
reconsideration; the motion is DENIED. See TEX. R. APP. P. 49.7.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court